Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 27, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00635-CV



             IN RE SUPERIOR CONSULTING GROUP, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               11th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-44668

                          MEMORANDUM OPINION

      On August 20, 2019, relator Superior Consulting Group filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Kristen
Brauchle Hawkins, presiding judge of the 11th District Court of Harris County, to
set aside her July 11, 2019 order dissolving a temporary restraining order.

      Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also deny relator’s emergency
motion to stay.


                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                          2